DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: in line 8, “in contact to” should be --in contact with--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (U.S. 2014/0076215) in view of Hagny (U.S. 2016/0262304).
Regarding claim 1, Peter discloses (Fig. 13-14) a seed firmer comprising: 5a resilient portion for attaching to an agricultural implement, wherein the resilient portion has a first portion (flexible portion 1340, 1440; flat end 1350, 1450) for attaching to the agricultural implement and a second portion (flange 1330 or connecting portion 1430); and a firming portion (embedding portion 1380, 1480, including extender 1310, 1410) for contacting seeds, and wherein one of: i) the firming portion is molded over the second portion of the resilient portion to form a unitary seed firmer; and ii) the firming portion is mechanically in contact with the second portion of the resilient portion (Fig. 13-14), wherein the second portion of the resilient portion has a width that is 30 to 70% of a width of the first portion of the resilient portion (Fig. 13-14).
Peter does not disclose that wherein the resilient portion and the firming portion are each made from different materials with the firming portion being made of polyethylene.  However, Hagny discloses (Fig. 2-3) a seed firmer wherein a resilient portion (upper portion 29) and a firming portion (lower portion 30) are each made from different materials ([0014]) with the firming portion being made of polyethylene (UHMW; [0030], lines 11-14).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the resilient and firming portions of Peter out of different materials, with the firming portion being made of polyethylene.  Doing so would provide resilience to the resilient portion and a high abrasion resistance to the firming portion, as taught by Hagny.
Regarding claim 3, Hagny further discloses in the combination above that the firming portion is made from ultra-high molecular weight polyethylene ([0030], lines 11-14).
Regarding claim 4, Peter further discloses (Fig. 13-14) that the firming portion is disposed at 30 to 70% of the length of the seed firmer.
Regarding claim 5, Peter further discloses (Fig. 13-14) that the firming portion is disposed at 40 to 60% of the length of the seed firmer.
Regarding claim 6, Peter further discloses (Fig. 13-14) that the firming portion is disposed at approximately 45 to 55% of the length of the seed firmer.
Regarding claim 7, Peter further discloses (Fig. 13-14) that the firming portion is disposed at approximately 50% of the length 25of the seed firmer.
Regarding claim 13, Peter further discloses (Fig. 13-14) that the seed firmer further comprises a channel (accommodating pipe 1370, 1470 between connection portion 1350, 1450 and spray nozzle 1390, 1490).
Regarding claim 14, Peter further discloses (Fig. 13-14) that the resilient portion further comprises at least one post (tube retention pieces 1375, 1475).
Regarding claim 15, Peter further discloses (Fig. 12-14, 18) that the resilient portion further comprises a bracket (flat ends 1350, 1450 comprise brackets, having protrusions 1780, 1810 as labeled in Fig. 18, or may alternatively comprise brackets 1250 as shown in Fig. 12; [0047]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Hagny as applied to claim 1 above, and further in view of Polymer Plastics Company, LC (PPC; “Cast Nylon 6”, attached herewith, pertinent sections highlighted).
Peter in view of Hagny discloses the elements of claim 1 as described above, and Hagny further discloses (Fig. 2-3) that the resilient portion (upper portion 29) is made of a resilient material, such as spring steel ([0027], lines 1-2).  But Peter in view of Hagny does not disclose that the resilient portion is made from PA6 nylon.
However, PPC discloses that the flexibility (indicating resilience) and performance characteristics of PA6 nylon have led to nylons replacing steel in various mechanical applications.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the resilient portion of Peter in view of Hagny from PA6 nylon, since PPC teaches that the qualities of PA6 nylon are suitable to replace steel in various mechanical applications.

Claim 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Hagny as applied to claim 1 above, and further in view of Rogers (“Everything You Need To Know About Overmolding Prototypes”, attached 5/10/2022, pertinent sections highlighted).
Regarding claim 8, Peter in view of Hagny discloses the elements of claim 1 as described above, and Peter further discloses that the firmer is formed by molding, referencing the practice of insert molding ([0013], lines 4-5; “Once the firmer is first molded, the curved pipe is inserted while the firmer material is setting up.”).  Furthermore, the connection portion 1430 is attached to embedding portion 1480 in the same manner as would result from overmolding (Fig. 14).
Peter in view of Hagny does not disclose that option i) is selected for the firming portion being molded over the second portion of the resilient portion to form a unitary seed firmer.  However, Rogers discloses a molding process (page 1) for creating a single part using two or more different materials in combination, wherein a first material (a substrate, which may be a machined metal part of a molded plastic part, for example; page 2) is partially or fully covered by subsequent materials (overmold materials).  Rogers teaches that there are a lot of reasons to overmold, including: to add flexible areas to a rigid part, to eliminate assembly line time, and to capture one part inside of another without having to use fasteners or adhesives (page 3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mold the firming portion of Peter over the second portion of the resilient portion to form a unitary seed firmer, since Peter teaches that the firmer may be molded, and Rogers discloses that overmolding is a typical molding process which would result in essentially the same combined firmer structure without the need to use fasteners or adhesives.
Regarding claim 10, Peter further discloses that the second portion (flange 1330 or connecting portion 1430) has a width that is approximately 40 to 60% of a 5width of the first portion (Fig. 13-14).
Regarding claim 11, Peter further discloses that the second portion (flange 1330 or connecting portion 1430) has a width that is approximately 45 to 55% of a 5width of the first portion (Fig. 13-14).
Regarding claim 12, Peter further discloses that the second portion (flange 1330 or connecting portion 1430) has a width that is approximately 50% of a 5width of the first portion (Fig. 13-14).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671